DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 12/15/2021, are acknowledged and entered.  Claims 13-14 and 20 have been cancelled by Applicant.  Claims 11-12 and 15-19 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 13-14 and 20 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 12/15/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 11-12 and 15-19
Claims 11-12 and 15-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 11 recites a method of “interfering with long-term memory retrieval” comprising administering to the central nervous system of a subject a compound of the formula recited in the claim, wherein the subject is a human in need of such treatment.  The subject population of the claims is unclear because it is not apparent what “in need of such treatment” is referring to and/or what subjects would be “in need of” interfering with long-term memory retrieval.
Firstly, the preamble of Claim 11 recites a method of “interfering with long-term memory retrieval”, not “treating” any disease, disorder, or condition in a subject.  As such, it is not apparent that “wherein the subject is a human in need of such treatment” is referring to a subject actually in need of interfering with long-term memory retrieval.  For example, an alternate interpretation of the claimed “wherein the subject is a human in need of such treatment” is a human subject in need 
Secondly, to the extent that “wherein the subject is a human in need of such treatment” is construed to mean a subject actually in need of interfering with long-term memory retrieval, such human subjects are also not clearly defined in the Specification or claims. The Specification discloses that inhibitors of PKC zeta/PKM zeta activity or expression disrupt long-term memories.  See [0004].  Applicants disclose that compounds that could cross the blood-brain barrier and enter cell membranes to contact intracellular PKC zeta/PKM zeta, within neurons, are therefore desirable, such as for use as treatments for various mood- and memory-related disorders or neuropathic pain. See [0005].  The claims, however, are not limited to treating patients having a mood- or memory-related disorder or neuropathic pain.  Furthermore, these are merely disclosed as non-limiting examples the compound might be used as a treatment for.  For example, dependent Claim 15 recites the long-term memory retrieval comprises, inter alia, “spatial memory”.  Spatial memory, as understood by those skilled in the art is a form of memory responsible for the recording and recovery of information needed to plan a course to a location and to recall the location of an object or the occurrence of an event.  It is totally unclear, for example, what humans would be “in need of” interfering with long-term special memory retrieval, i.e., what therapeutic purpose it would serve to cause a human subject to “forget” how to get home or where they put their keys.  
	Accordingly, a person of ordinary skill in the art would not be reasonably apprised what human subjects, out of all human subjects, would be “in need of such treatment”.  It is unclear whether “in need of such treatment” is referring to the “interfering with long-term memory retrieval” recited in the preamble or “treatment” with the claimed compound.  If the former, it is further unclear what condition(s) a human subject need be diagnosed with such that they would be in need of interfering with long-term memory retrieval, e.g., spatial memory, emotional memory, addiction, neuropathic pain, visual recognition memory, declarative memory, or episodic memory retrieval.  See [0007] and Claim 15. While a person of ordinary skill in the art might reasonably construe a human subject having an addiction or neuropathic pain to fall within the scope of the it is totally unclear what other subjects would be “in need of” interfering with, inter alia, spatial memory, emotional memory, visual recognition memory, declarative memory, or episodic memory retrieval.  Indeed, a person of ordinary skill in the art would consider interfering with spatial memory, emotional memory, visual recognition memory, declarative memory, or episodic memory retrieval to be a negative thing in most all human subjects.
	At bottom, while Applicants demonstrate that administering the claimed compound intracranially to mice interferes with long-term memory retrieval in the mice, Applicants do not appear know what specific therapeutic purpose in human subjects interfering with long-term memory retrieval would have, other than possibly providing a treatment for subjects with an addiction or neuropathic pain.  Indeed, for the vast majority of human subjects a person of ordinary skill in the art would want to enhance long-term memory retrieval, not interfere with it.  As an example, a search of U.S. and foreign patent literature for methods of interfering with or inhibiting long-term memory retrieval yielded only Applicants’ published application.  Clearly, interfering with long-term memory retrieval in human subjects is not something a person of ordinary skill in the art would normally want to do. 
As such, it is totally unclear what human subjects Applicants intend to treat with the claimed methods, i.e., what human subjects are “in need of such treatment”, e.g., in need of interfering with long-term memory retrieval.  

Claims 11 and 15-19
Claims 11 and 15-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 11 has been amended to recite “administering to a central nervous system of a subject”.  A person of ordinary skill in the art would not know whether such “administering to a central nervous system of a subject” is limited to direct administration to the central nervous system, e.g., by intrathecal or intracranial administration, or whether other administration routes are encompassed by the claims as long as the compound eventually comes into contact with the central nervous system of the treated subject.
To “administer” a therapeutic agent, as understood by those skilled in the art means to dispense or apply.  Thus, “administering to a central nervous system of a subject” could be narrowly construed to mean the compound is “dispensed or applied” to the central nervous system.  However, Applicants disclose that compounds that could cross the blood-brain barrier and enter cell membranes to contact intracellular PKC zeta/PKM zeta, within neurons, are therefore desirable, such as for use as treatments for various mood- and memory-related disorders or neuropathic pain. See [0005]. This implies that Applicants intend “administering to a central nervous system of a subject” to include, for example, orally administering the compound and having it cross the BBB to enter the CNS.  
The plain and ordinary meaning of “administering to a central nervous system of a subject” strongly implies that such administering is direct administration TO the central nervous system of a subject and should be construed to be limited to intrathecal or intracranial administration. However, dependent Claim 12 recites the administering comprises administering intrathecally or intracranially, implying the administering of Claim 11 is NOT limited to intrathecal or intracranial administration.
Accordingly, “administering to a central nervous system of a subject” is ambiguous and a person of ordinary skill in the art would not know what administration routes are intended to be encompassed by this claim language.  

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends from amended Claim 11, which has been amended to recite a method of “interfering with long-term memory retrieval”.  Claim 15 recites the limitation “wherein the long-term memory retrieval comprises spatial memory, emotional memory, addiction, neuropathic pain, visual recognition memory, declarative memory, or episodic memory”.  While Applicant might want to treat subjects having an addiction or neuropathic pain, addiction and neuropathic pain are not types of “long-term memory” as understood by those skilled in the art. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629      
                                                                                                                                                                                                  UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038